Exhibit 10.48 ASSET PURCHASE AGREEMENT between HIGHER ONE, INC. and CL NEWCO, INC. dated as of October 14, 2015 TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 ARTICLE II PURCHASE AND SALE 10 Section 2.01 Purchase and Sale of Assets 10 Section 2.02 Excluded Assets 11 Section 2.03 Assumed Liabilities 12 Section 2.04 Excluded Liabilities 12 Section 2.05 Purchase Price 13 Section 2.06 Purchase Price Adjustment 14 Section 2.07 Allocation of Purchase Price 16 Section 2.08 Non-assignable Assets 17 ARTICLE III CLOSING 18 Section 3.01 Closing 18 Section 3.02 Closing Deliverables 18 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER 19 Section 4.01 Organization and Qualification of Seller 19 Section 4.02 Authority of Seller 20 Section 4.03 No Conflicts; Consents 20 Section 4.04 Financial Statements; Absence of Undisclosed Liabilities 21 Section 4.05 Absence of Certain Changes, Events and Conditions 21 Section 4.06 Material Contracts 22 Section 4.07 Title to Tangible Personal Property 23 Section 4.08 Sufficiency of Assets 24 Section 4.09 Real Property 24 Section 4.10 Intellectual Property 24 Section 4.11 Legal Proceedings; Governmental Orders 26 Section 4.12 Compliance With Laws; Permits 26 Section 4.13 Environmental Matters 26 i Section 4.14 Employee Benefit Matters 27 Section 4.15 Employment Matters 28 Section 4.16 Taxes 29 Section 4.17 Brokers 30 Section 4.18 Affiliate Transactions 30 Section 4.19 Insurance 30 Section 4.20 Compliance with FCPA 30 Section 4.21 Business Products; Warranties; Defects; Liabilities 31 Section 4.22 No Other Representations and Warranties 31 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER 32 Section 5.01 Organization and Authority of Buyer 32 Section 5.02 Authority of Buyer 32 Section 5.03 No Conflicts; Consents 33 Section 5.04 Brokers 33 Section 5.05 Sufficiency of Funds 33 Section 5.06 Solvency 33 Section 5.07 Legal Proceedings 33 Section 5.08 Independent Investigation 33 Section 5.09 No Other Representations and Warranties 34 ARTICLE VI COVENANTS 34 Section 6.01 Conduct of Business Prior to the Closing 34 Section 6.02 Access to Information 35 Section 6.03 Supplement to Disclosure Schedules 35 Section 6.04 Employees and Employee Benefits 35 Section 6.05 Confidentiality 38 Section 6.06 Governmental Approvals and Consents 39 Section 6.07 Books and Records 40 Section 6.08 Closing Conditions 41 Section 6.09 Public Announcements 41 Section 6.10 Bulk Sales Laws 41 ii Section 6.11 Transfer Taxes 42 Section 6.12 Further Assurances 42 Section 6.13 Non-Competition and Non-Solicitation Covenants 42 Section 6.16 Intercompany Accounts 44 Section 6.17 Exclusive Dealing 44 Section 6.18 Cooperation Concerning Financing 44 ARTICLE VII CONDITIONS TO CLOSING 45 Section 7.01 Conditions to Obligations of All Parties 45 Section 7.02 Conditions to Obligations of Buyer 46 Section 7.03 Conditions to Obligations of Seller 47 ARTICLE VIII INDEMNIFICATION 48 Section 8.01 Survival 48 Section 8.02 Indemnification By Seller 48 Section 8.03 Indemnification By Buyer 49 Section 8.04 Certain Limitations 49 Section 8.05 Indemnification Procedures 50 Section 8.06 Tax Treatment of Indemnification Payments 52 Section 8.07 Exclusive Remedies 52 ARTICLE IX TERMINATION 53 Section 9.01 Termination 53 Section 9.02 Effect of Termination 54 ARTICLE X MISCELLANEOUS 54 Section 10.01 Expenses 54 Section 10.02 Notices 54 Section 10.03 Interpretation 55 Section 10.04 Headings 56 Section 10.05 Severability 56 Section 10.06 Entire Agreement 56 Section 10.07 Successors and Assigns 56 Section 10.08 No Third Party Beneficiaries 57 iii Section 10.09 Amendment and Modification; Waiver 57 Section 10.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial 57 Section 10.11 Specific Performance 58 Section 10.12 Counterparts 59 Section 10.13 Non-Recourse 59 iv ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (this “
